Title: Thomas Jefferson to Patrick Gibson, 8 October 1819
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Oct. 8. 19.
						
					
					Your favor of the 1st is recieved the last night & I now return you the note corrected to 1530.D. as you advised. the balance of my account is greater than I was aware, at which I am the more concerned as our river is so extremely low as not to float an empty boat in any part in many parts. it will require one or two plentiful rains to enable us to send flour down of which there is much ready in the mill waiting for a tide to go off. be so good as to pay mr Ritchie’s bill of 3.50 for Laporte’s advertisement and accept assurances of great esteem & respect
					
						
							Th: Jefferson
						
					
				